Title: To John Adams from Nathanael Greene, 28 May 1777
From: Greene, Nathanael
To: Adams, John


     
      Dear Sir
      Camp Middlebrook May 28. 1777
     
     I receiv’d a letter from you some days since. I have it not with me, and therefore cannot be very particular in the Answer. I re­member you lament the general corruption of manners, and the increase of vicious habits that prevail in the Army; It is a serious truth, and much to be lamented; I know of nothing that a people can receive in exchange, for the loss of their Morals that is an equivelent; I am sensible of the force and Justness of your remarks, that the vices of the Army prevents many from engageing in the service, more than the hardships and dangers attending it.
     I am not one of those fine Gentlemen who dispises all Moral rectitude and Religious duties. Altho I am no enthusiast, I nevertheless most devoutly believe, in the observance of Religious duties.
     I have had it hinted to me that General Schuyler was about to be created President of the Congress, and to hold his Milatary command in the Army. I take this early opportunaty of expressing my abhorrence of such a measure; No free people ought to admit a junction of the Civil, and Military; and no men of good Principles, with virtuous intentions would ask it, or ever accept of an appointment, which may be improv’d by corruption, to the prejudice and injury of the Rights of a free people; The best way to guard against evil is to avoid temptation. If General Schuyler is a mind to be in Congress, let him resign his Commission, and not hold two offices, so incompatible one with the other. I have no objections to General Schuyler as a General, neither have I to his being President of the Congress, if he is thought to be the most suitable person for that important trust; But he must cease to be a General, before he commences a member of Congress. I will not hold a Commission under that State who blends those two Characters togather; I think them incompatable with the Safety of a free people, and I can assure you, I am not fighting for a change of Masters, but to have none but the Law.
     I must again repeat the impropriety of creating so many foreign Officers; A very considerable part of our force will get into their hands: What method can Great Britain take to defeat us more effectually than to introduce a great number of Foraigners into the Army, and bind them to their interest, by some very interesting considerations; That this is practacable, nobody will doubt? That we ought to guard against it, every body must allow. British Gold may reason forcibly with those whose hopes and future expectations, are not connected with the people they betray.
     
     I am told by Capt. Moduit, a French Gentleman lately created a Captain in the Train of Artillery, that one De Cudre is engaged by Mr. Dean as Major General of the Train. The impropriety of putting a foraigner at the head of such a Department, must be obvious to every body; besides the Impropriety, you will deprive the Army of a most valuable Officer, universally acknowledged as such; The exchange will be much against you, besides the injustice you will do to a man who has serv’d you with Fidelity and Reputation. I beg you will take it under consideration seasonably. I know not the powers of Mr. Dean, but I think such powers are Dangerous, and unfit to trust with any man. If this Gentleman is to be appointed a Major General, I wish it may be of the foot instead of the Artillery.
     Our Army is now Encamped, and I hope will be very soon compleatly organnized, fit for some important purposes. Believe me to be Affectionately yr. Friend and Hble. Servt.
     
      N Greene
     
    